Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 11/24/20 are acknowledged.
Claim 1 was amended.
Claims 1-20 are pending and are included in the prosecution.
Response to Amendments/Arguments
Objection to the Specification
In light of the amendment of the Specification, the objection to the disclosure is withdrawn. 
Claim Objection(s)
In light of the amendment of claim 1, the objection to this claim is withdrawn. 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Maintained Rejections 
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-20 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shannon et al. (US 8,940,323 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Shannon et al. (US 8,940,323 B2), as evidenced by Knobloch et al. (US 2008/0202968 A1).

Anticipation
Instant claim 1 is drawn to a fibrous structure comprising an exterior surface comprising a neat, endothermic phase change material, and a surface softening composition between about 0.001% to about 10% by weight, and wherein the fibrous structure exhibits a sum of MD and CD dry tensile strength of greater than about 59 g/cm and exhibits an initial sum of MD and CD wet tensile strength of less than about 78 g/cm.
Shannon et al. disclose tissue products having a cooling sensation when contacted with skin, wherein the products contain a temperature change composition (Abstract and claims 1-28). Cooling agents, such as phase change agents, are used in dry tissue or similar dry wiping products for cooling the skin during use of the product (Col. 1, lines 44-53, and Col. 2, lines 1-7). The temperature change composition comprises at least one phase change agent that undergoes a phase change at a 2, such as from about 140 cal/m2 to about 300 cal/m2 or greater; and once contacted with the skin of a user, phase change agent absorbs body heat and undergoes a phase change which, in turn, provides a cooling sensation to the skin (Col. 2, lines 8-30, Col. 8, lines 56-67, Col. 9, line 61 to Col. 10, line 28). The phase change agent may be applied to an exterior surface of a spirally wound bath tissue product (Col. 1, lines 40-42, FIG. 4, Col. 11, line 62 to Col. 12, line 8). Examples of phase change agents include hydrocarbons, waxes, oils, fatty acids, fatty acid esters, dibasic acids, dibasic esters, 1-halides, primary alcohols, aromatic compounds, anhydrides, ethylene carbonates, polyhydric alcohols, and mixtures thereof (Col. 2, lines 45-51, Examples 1-6 – Col. 12, line 53 to Col. 13, line 19). Octadecane, stearyl heptanoate, and mixtures thereof are disclosed (Col. 2, lines 54-56, Col. 9, lines 26-53). Various fibers suitable for making tissue webs, as well as processes for forming a tissue web, including creping, wet creping, double creping, embossing, wet pressing, air pressing, through-air drying, creped through-air drying, air laying, as well as other steps known in the art are disclosed (Col. 4, line 45 to Col. 5, line 44). The temperature change composition can be incorporated into the tissue product using any suitable method or technique, for example the temperature change composition can be sprayed onto the tissue product, extruded onto the tissue product, printed onto the tissue product, or coated onto the tissue product (Col. 8, lines 10-38). A mixture of phase change agents can be used (Col. 9, lines 1-25). Example 7 demonstrates application of the temperature change 
Regarding instant claim 1, the limitation of a fibrous structure comprising an exterior surface comprising a neat, endothermic phase change material is anticipated by Example 7 which demonstrates application of the temperature change composition to a tissue basesheet to produce a facial tissue product having a cooling perception, wherein a three-ply creped tissue sheet was used, the temperature change material octadecane was delivered as a 100 percent solids liquid to the sheet, and the tissue sheet was found to give a pronounced unaided cooling sensation when held in hand or against the face, as taught by Shannon et al. (Col. 13, lines 22-52).
Regarding instant claim 1, the newly added limitation of a surface softening composition between about 0.001% to about 10% by weight is anticipated by the inclusion of a debonding agent (or a softening agent) which is an organic quaternary ammonium chloride and particularly, a silicone-based amine salt of a quaternary ammonium chloride which is added to the fiber slurry in an amount of from about 1 kg per metric tonne to about 10 kg per metric tonne of fibers present within the slurry, as taught by Shannon et al. (Col. 6, lines 13-36). The calculated % by weight of the debonding or softening agent is 1 kg ÷ 1 metric tonne or (1 kg ÷ 1000 kg) x 100 = 0.1%; and 10 kg ÷ 1 metric tonne or (10 kg ÷ 1000 kg) x 100 = 1%. The range of about 0.1% 
Regarding instant claim 1, the added limitation of wherein the fibrous structure exhibits a sum of MD and CD dry tensile strength of greater than about 59 g/cm and exhibits an initial sum of MD and CD wet tensile strength of less than about 78 g/cm is anticipated by Example 7 as taught by Shannon et al. since these are inherent properties of the fibrous structure. The claimed fibrous structure is disclosed by the prior art. MPEP 2112.01(I) states that: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product” (emphasis original).
MPEP 2112.01(II) states that: “If the composition is physically the same, it must have the same properties. “Products of identical chemical composition can not have mutually exclusive properties” … A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

Regarding instant claim 6, the limitation of stearyl heptanoate is anticipated by the stearyl heptanoate, as disclosed by Shannon et al. (Col. 9, lines 47-53, Col. 10, lines 5-8).
Regarding instant claim 7, the limitation of the neat endothermic phase change material which is present on the exterior surface of the fibrous structure at a level at least 1.5 lbs/3000 ft2, or 0.0005 lbs/ft2, of the fibrous structure (which is calculated to be 0.02 grams per meter2 or gsm) is anticipated by the temperature change composition which is applied to a tissue web such that the phase change agents are present on the web in an amount from about 4 gsm to about 25 gsm, as disclosed by Shannon et al. (Col. 10, lines 25-28).
Regarding instant claim 8, the limitation of two or more neat endothermic phase change materials is anticipated by the mixtures of the phase change agents (Col. 2, lines 45-51, Examples 1-6 – Col. 12, line 53 to Col. 13, line 19), including the mixture of octadecane and stearyl heptanoate, as disclosed by Shannon et al. (Col. 2, lines 54-56, Col. 9, lines 26-53, and Example 1 – Table in Col. 13).
Regarding instant claim 9, the limitation of the neat endothermic phase change material exhibiting a heat of fusion of at least about 100 J/g (which is calculated to be at least about 23.9006 cal/g) is anticipated by the phase change agent having a heat of fusion of at least about 35 cal/g, such as at least about 40 cal/g, and such as at least about 45 cal/g, as taught by Shannon et al. (Col. 2, lines 20-22). 

Regarding instant claim 11, the limitation of the fibrous structure exhibiting a heat absorption factor of at least about 500 J/m2 (calculated to be 119.503 cal/m2) is anticipated by the phase change agent which is present in the tissue web in an amount such that the finished tissue product has a heat absorption factor of at least about 120 cal/m2, such as from about 140 cal/m2 to about 300 cal/m2 or greater, as taught by Shannon et al. (Col. 2, lines 23-26).
Regarding instant claims 12-17, the limitations of the fibrous structure are anticipated by the various fibers suitable for making tissue webs, as well as processes for forming a tissue web, including creping, wet creping, double creping, embossing, wet pressing, air pressing, through-air drying, creped through-air drying, air laying, as well as other steps known in the art, as taught by Shannon et al. (Col. 4, line 45 to Col. 5, line 44).
Regarding instant claim 18, the limitation of a single- or multi-ply sanitary tissue product is anticipated by the multiple tissue webs laminated together (FIG. 1, Col. 4, lines 37-39), the spirally wound bath tissue product (Col. 1, lines 40-42, FIG. 4, Col. 11, line 62 to Col. 12, line 8); and the three-ply creped tissue sheet (Col. 13, lines 22-52), as taught by Shannon et al. 
Regarding instant claim 19, the limitation of a method for making a fibrous structure according to Claim 1 wherein the method comprises the step of applying a 
Regarding instant claim 20, the limitation of a method for eliciting a sensation on a user's skin, the method comprising the step of contacting a user's skin with a fibrous structure according to Claim 1 is anticipated by Example 7 which demonstrates application of the temperature change composition to a tissue basesheet wherein the tissue sheet was found to give a pronounced unaided cooling sensation when held in hand or against the face (Col. 13, lines 22-52), as taught by Shannon et al. 

Obviousness
The teaching of Shannon et al. is discussed above.
Shannon et al. disclose the claimed fibrous structure comprising an exterior surface comprising a neat, endothermic phase change material.
Shannon et al. do not expressly teach that the fibrous structure exhibits a sum of MD and CD dry tensile strength of greater than about 59 g/cm and exhibits an initial sum of MD and CD wet tensile strength of less than about 78 g/cm.
Knobloch et al. disclose an array of sanitary tissue products, especially toilet tissue products (Abstract and claims 1-19). The sanitary tissue products may exhibit a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the tissue product having a cooling perception, wherein a three-ply creped tissue sheet was used, the temperature change material octadecane was delivered as a 100 percent solids liquid to the sheet, and the tissue sheet was found to give a pronounced unaided cooling sensation when held in hand or against the face, as taught by Shannon et al., as evidenced by the tissue products which are conventionally known to exhibit a total dry tensile strength of greater than about 59 g/cm  and a total wet tensile strength of less than about 78 g/cm taught by Knobloch et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the recited limitations of the dry tensile strength and an initial sum of wet tensile strength are intrinsic properties of the fibrous structure/tissue products. The claimed fibrous structure and its constituents are disclosed by Shannon et al., and the properties of the claimed fibrous structure are conventionally known in the art, as evidenced by Knobloch et al. ([0044] and [0046]). Therefore, one of ordinary skill in the art would have found the recited limitations of the dry tensile strength and an initial sum of wet tensile strength obvious over the disclosure of Shannon et al. as evidenced by Knobloch et al. The only structural component required for instant claim 1 is a fibrous structure comprising an exterior surface comprising a neat, endothermic phase change material, which is disclosed by Shannon et al. Applicant’s amendment on 07/09/20 did not add any other structural component or any corresponding concentration range of a structural 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments (Page 6, filed 11/24/20) with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Shannon et al. (US 8,940,323 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Shannon et al. as evidenced by Knobloch et al. (US 2008/0202968 A1) have been fully considered but are not persuasive. 
Applicant argues that they now claim the combination of a neat, endothermic phase change material and a surface softening composition in the amount of about 0.001% to about 10% by weight (supported on Page 20 of the instant Specification). Applicant argues that the cited art fails to disclose the amount of surface softening composition and nothing in the cited art suggests the amount claimed by Applicant.
This is not persuasive because the newly added limitation in claim 1 of a surface softening composition between about 0.001% to about 10% by weight is anticipated by the inclusion of a debonding agent (or a softening agent) which is an organic quaternary ammonium chloride and particularly, a silicone-based amine salt of a quaternary ammonium chloride which is added to the fiber slurry in an amount of from about 1 kg 
Therefore, the rejection of 08/27/20 is maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615